DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the “Office Action of Japan Counterpart Application” reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot in view of the new grounds of rejection.
Applicant argues that Bains does not teach that the corrected data is written to the memory bank within the same read cycle of the application data, and the corresponding output data is outputted within the same read cycle of the application data as required by the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over (Bains et al (US Pat. 8,161,356; hereinafter referred to as Bains) in view of Cenker et al (US Pat. 4,183,096; hereinafter referred to as Cenker).
As per claim 16:
	Bains teaches a method for reading a semiconductor memory apparatus including a data memory array and a parity memory array, the method comprising: 
storing an application data (Fig. 5, 503) in the data memory array (Fig. 5, 502); 
storing a parity data corresponding to the application data (Fig. 5, 505) in the parity memory array (Fig. 5, 504); 
reading the application data, and outputting a corresponding first application reading data according to the read application data (Fig. 5, DATA_64); 
reading the parity data, and outputting a corresponding parity reading data according to the read parity data (Fig. 5, output of 523); 
in a read cycle of the application data, generating a syndrome writing data (Fig. 5, 508 output ECC) according to the first application reading data (Fig. 5, DATA_64), and generating a verifying comparison data (Fig. 5, SBC) by comparing and decoding the syndrome writing data and the parity reading data (Fig. 5, 512), and 
correcting the application data according to the verifying comparison data within the read cycle of the application data (Fig. 5, 506), and writing the corrected application data back to the data memory array within the read cycle of the application data (Fig. 5, output of 506: Corrected Data) and outputting a corresponding output data within the read cycle of the application data (Fig. 5, output of 514: Corrected DATA and ECC; a “read cycle” as claimed is defined in the specification on page 7, lines 20-21 as a period in which selection signals for selecting the data memory array and parity memory array are at a high level.  Bain teaches performing the operations within a refresh cycle (col. 5, lines 44-55).  Accordingly, in the operations described by Bains in Figs. 5-6 the memory bank is necessarily still active while the refresh (including reading and ECC checking) is taking place).

As per claim 18:
	Bains further teaches the method of claim 16, further comprising: writing the parity data to the parity memory array (Fig. 1, 112 and 120) according to the syndrome writing data (col. 2, line 67-col. 3, line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al (US Pat. 8,161,356; hereinafter referred to as Bains) in view of Cenker in view of Eichmeyer et al (US Pat. Pub. 2018/0314595; hereinafter referred to as Eichmeyer).
As per claim 1:
	Bains teaches a semiconductor memory apparatus, comprising: 
a data memory array (Fig. 5, 502) for storing an application data (Fig. 5, 503); 
a parity memory array (Fig. 5, 504) for storing a parity data corresponding to the application data (Fig. 5, 505); 
a syndrome generating and decoding part (Fig. 5, 506-512), wherein in a read cycle of the application data, the syndrome generating and decoding part generates a syndrome writing data (Fig. 5, 508 output ECC) according to the first application reading data (Fig. 5, DATA_64), and compares and decodes the syndrome writing data and the parity reading data (Fig. 5, 512) to generate a verifying comparison data (Fig. 5, SBC), 
wherein the data read/write and correction part corrects the application data according to the verifying comparison data within the read cycle of the application data (Fig. 5, 506), and writes the corrected application data back to the data memory array within the read cycle of the application data (Fig. 5, output of 506: Corrected Data) and outputs a corresponding output data within the read cycle of the application data (Fig. 5, output of 514: Corrected DATA and ECC; a “read cycle” as claimed is defined in the specification on page 7, lines 20-21 as a period in which selection signals for selecting the data memory array and parity 
Not explicitly disclosed is:
a data read/write and correction part coupled to the data memory array for reading the application data of the data memory array, and outputting a corresponding first application reading data; 
a parity read/write part coupled to the parity memory array for reading the parity data of the parity memory array, and outputting a corresponding parity reading data; and 
the syndrome generating and decoding part coupled to the data read/write and correction part and the parity read/write part.
However, Eichmeyer in an analogous art teaches a data read/write and correction part (Fig. 5) coupled to the data memory array (Fig. 1, 11A) for reading the application data of the data memory array (Fig. 5, DQ), and outputting a corresponding first application reading data (Fig. 5, DQ output of RAMP to main arrays 11a); a parity read/write part (Fig. 5) coupled to the parity memory array (Fig. 1, 11b) for reading the parity data of the parity memory array (Fig. 5, ECC), and outputting a corresponding parity reading data (Fig. 5, ECC output of RAMP to ECC/RED array 11b); and the syndrome generating and decoding part (Fig. 1, 15) coupled to the data read/write and correction part and the parity read/write part (Fig. 1, 14).

Alternatively, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the operations of Bains within the same refresh cycle.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it is suggested by Cenker in col. 2, lines 17-27 and col., 6, lines 7-9.
As per claim 14:	Eichmeyer further teaches the semiconductor memory apparatus of claim 1, wherein the parity read/write part comprises: 
a plurality of read amplifiers (Fig. 5, RAMP for each of the 8 ECC lines), configured to read and amplify the parity data from the parity memory array to generate the corresponding parity reading data (Fig. 5, MIO2); and 
a plurality of write amplifiers (Fig. 5, WAMP for each of the 8 ECC lines), coupled to the plurality of read amplifiers respectively (Fig. 5, MIO1 and MIO2), and configured to write the parity data to the parity memory array according to the syndrome writing data (Fig. 5, To ECC/RED Array 11b).

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains in view of Eichmeyer in view of Cenker in view of Brauch et al (US Pat. 6,550,023; hereinafter referred to as Brauch). 
As per claim 15:
	Bains further teaches the semiconductor memory apparatus of claim 1, wherein the syndrome generating and decoding part comprises: 
a syndrome generator (Fig. 5, 508), configured to perform an arithmetic operation by using the first application reading data (Fig. 5, DATA_64) to generate the syndrome writing data (col. 5, lines 59-63); 
a comparator configured to perform a compare operation on the syndrome writing data and the corresponding parity reading data respectively to generate a bit error data (col. 5, lines 9-10); and 
a syndrome decoder coupled to the comparator (Fig. 5, 506) to decode the bit error data according to a verifying comparison enabling signal (Fig. 5, MATCH) to obtain a position of the error bit, and thereby generating the verifying comparison data (col. 6, lines 12-14; SBC).
Not explicitly disclosed is a plurality of XOR gates, configured to perform an XOR operation on the syndrome writing data and the corresponding parity reading data respectively; or the syndrome decoder coupled to the plurality of XOR gates.  However, Brauch in an analogous art teaches a plurality of XOR gates, configured to perform an XOR operation on expected data and reading data (Fig. 2, 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement XOR gates in the comparator of Bains for performing .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains in view of Cenker in view of Brauch. 
As per claim 19:	Bains teaches the method of claim 16 above, wherein generating the syndrome writing data and the verifying comparison data comprises: 
performing an arithmetic operation by using the first application reading data (Fig. 5, DATA_64) to generate the syndrome writing data (col. 5, lines 59-63); 
performing a compare operation on the syndrome writing data and the corresponding parity reading data respectively to generate a bit error data (col. 5, lines 9-10); and 
decoding the bit error data according to a verifying comparison enabling signal (Fig. 5, MATCH) to obtain a position of the error bit, and thereby generating the verifying comparison data (col. 6, lines 12-14; SBC).
Not explicitly disclosed is performing an XOR operation on the syndrome writing data and the corresponding parity reading data respectively to generate the bit error data.  However, Brauch in an analogous art teaches a plurality of XOR gates, configured to perform an XOR operation on expected data and reading data (Fig. 2, 24) to generate a bit error data (Fig. 2, 26).
.

Allowable Subject Matter
Claims 2-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest each and every limitation of claim 2 in combination with the limitations of the parent claim.  Claim 17 is objected to for analogous reasons.  Claims 3-13 inherit the limitations of claim 2 and would be allowable for at least those reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111